In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                ___________________________
                     No. 02-22-00173-CV
                ___________________________

MARIE YAZBEK D/B/A G. HOMES AND ROSALBA VELOZ, Appellants

                                V.

RUSHMORE LOAN MANAGEMENT SERVICES, LLC, AND WILMINGTON
  SAVINGS FUND SOCIETY, FSB, D/B/A CHRISTIANA TRUST, NOT
    INDIVIDUALLY, BUT AS TRUSTEE FOR PREMIUM MORTGAGE
               ACQUISITION TRUST, Appellees




             On Appeal from the 348th District Court
                     Tarrant County, Texas
                 Trial Court No. 348-304009-18


               Before Kerr, Birdwell, and Bassel, JJ.
               Per Curiam Memorandum Opinion
                    MEMORANDUM OPINION AND JUDGMENT

       On June 10, 2022, we notified appellants that the trial-court clerk responsible

for preparing the record in this appeal has informed us that appellants have not

arranged to pay for the clerk’s record as the appellate rules require. See Tex. R. App. P.

35.3(a)(2). In our notice, we warned that we would dismiss the appeal for want of

prosecution unless, within ten days, appellants arranged to pay for the clerk’s record

and provided us with proof of payment. See Tex. R. App. P. 35.3(c), 37.3(b), 44.3.

       Because appellants have not made payment arrangements for the clerk’s record,

we now dismiss the appeal for want of prosecution. See Tex. R. App. P. 37.3(b),

42.3(b), 43.2(f).

       Appellants must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                       Per Curiam

Delivered: August 18, 2022




                                            2